Case 2:20-mj-00117-DJA Document 1 Filed 08/13/20 Page 1 of 6




              SEALED




                                Office of the United States Attorney
                                District of Nevada
                                501 Las Vegas Boulevard South,
                                Suite 1100
                                Las Vegas, Nevada 89101
                                (702) 388-6336
              Case 2:20-mj-00117-DJA Document 1 Filed 08/13/20 Page 2 of 6



 1   NICHOLAS TRUTANICH
     United States Attorney
 2   District ofNevada
     Nevada Bar Number 13644
 3   JAMIE MICKELSON
     Assistant Untted States Attomey
 4   501 Las Vegas BIvdo South,Suite l100
     Las Vegas,Nevada 89101
 5   PHONE:(702)388‑6336/FAX:(702)388‑5087

 6
     И加″りsル /滋 ′:ル 姥グS″溶
 7
                              UNrrED STATES DISTRICT COURT
 ８




                                   DISTRICT OF NEVADA
 ９




      IN THE MATTER OF THE SEARCH               Case No.2:20‐ mJ‑00116‑]DJA
      OF:
 ０




                                                Motion to Unscal
     Black IPhone
     IMEI:354847096164872

12
     that is presently stored at a prclrllses
     controlled by the United States Sccret
13   Service,Las Vegas Field Omce

14
     IN THE MATTER OF THE SEARCH                 Case No.2:20‑mJ‑00117‑]DJA
15    OF:
                                                 Motion to l」 nseal
16    SilVeF IPhOne S,Model A1688
     1MEI:356141096649316
17

     that is presently stored at a prelrllscs
18
     contro■ ed   by the United States Secret
      Service,Las Vegas Field OfFlce
19

20

21

22

23

24
                   Case 2:20-mj-00117-DJA Document 1 Filed 08/13/20 Page 3 of 6



     1    IN THE MATTER OF THE SEARCH                            Case No. 2:20-mj-001 1 8-DJA
          OF:
 2
          IPhone, Model 41660
                                                                Motion to Unseal

 3
          IMEI: 355312084332162

 4
          that is presently stored at a premises
          controlled by the United States Secret
 5        Service, Las Vegas Field Office

 6


 7                  The United States of America, by Nicholas Trutanich, United States Attomey,

 8       and Jamie Mickelson, Assistant United States Attorney, herby moves this Court for an

 9       Order to unseal the above captioned case numbers.

10               This search warrants were authorizedby Honorable Daniel J. Albregts, United

1t       States Magistrate Judge,   District of Nevada, on February 12,2020, and sealed at that time

L2       to protect the integrity of an ongoing investigation. On August 5,2020, a grand jury in the

13       District of Nevada returned a ten-count indictment against Juan Luis Sosa Tamayo and

t4       others in case number 2 :20 - c.r -00 194-JAD -D JA.

15               Accordingly, the need for sealing no longer exists, and the Government seeks to

16       unseal the above captioned matters so that documents can be provided in discovery.

t7
         DATED this 13th day ofAugust,2020.
18
                                                       Nicholas Trutanich
19                                                     United States Attomey

20

2t                                                              United States Attorney
22

23

24
                                                      2
             Case 2:20-mj-00117-DJA Document 1 Filed 08/13/20 Page 4 of 6

１



                             WTED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
２
３




     IN THE MATTER OF THE SEARCH                       Casc No.2:20‑mJ‐ 00116〜 DJA
     OF:
４




     Black IPhone
                                                       ORDER TO UNSEAL
     IMEI:354847096164872
５
６




     that is presently stored at a prelYllses
     contro■ ed   by the United States Secret
７




     Service,Las Vegas Ficld O五 ce
８
９




           Based upon the Motion of the Govemment, and good cause appearing, the Court
０
１




    orders that the above captioned matters and all documents filed therein are unsealed.
１
１
１
２




         13th
    This̲̲̲̲̲̲day OfAugust,2020.
３
１




                                       ITIS S0 0RDERED:
４
１




                                       THE HONORABLE DANIELJ.ALBERGTS
１
５




                                        NITED STATES MAGISTRATE JUDGE
                                       l「
１
６
１
７
８
１
１
９
２
０
２
１
２
３
２
４
                  Case 2:20-mj-00117-DJA Document 1 Filed 08/13/20 Page 5 of 6



     1                           UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2

 3        IN THE MATTER OF THE SEARCH                             Casc No.2:20‑mJ‐ 00117‑]DJA
          OF:
 4        Silver IPhone S,Model A1688                             ORDER TO UNSEAL
          1MEI:356141096649316
 5

 6
          蠍 ふ    erttntt s路       亀dattれ
                                       『 電 翼           l
 7        Service,Las Vegas Field Omce

 8

 9              Based upon the Motion of the Government, and good cause appearng, the Court

10       orders that the above captioned matter and   al7   documents filed therein are unsealed.

11

12           13th
         ThiS―       day OfAugust,2020.

13                                         ITIS SO ORDERED:
14
                                           THE HONORABLE DANIELJ.ALBERGTS
15                                         UヽTITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24
                                                 4
               Case 2:20-mj-00117-DJA Document 1 Filed 08/13/20 Page 6 of 6



 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2

 3    IN THE MATTER OF THE SEARCH                       Casc No.2:20‐ mJ‑00118‑DJA
      OF:
 4
      IPhonc,Model A1660
                                                        ORDER TO UNSEAL
      1MEI:355312084332162
 5

 6    that is presently stored at a prenlises
      contro■ ed    by the United States Secrct
 7    Selvicc,Las Vegas Field Onice

 8

 9           Based upon the Motion of the Government, and good cause appearing, the Court

10   orders that the above captioned matters and all documents filed therein are unsealed.

11

12   This   _13th   day of August,2020.

13                                        ITIS SO ORDERED:
14
                                          THE HONORABLE DANIELJ.ALBERGTS
15                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24
                                               5
